FILED
                              NOT FOR PUBLICATION                           JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


NETHIE NARA ASPELLY, a.k.a. Magda                No. 09-70503
Arlande Raphael,
                                                 Agency No. A098-805-840
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Nethie Nara Aspelly, a native and citizen of Haiti, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on significant inconsistencies in Aspelly’s testimony regarding the incident

that led her to leave Port-au-Prince and whether anything happened to her after she

moved to Cap-Haitien. See id. at 1045-48 (adverse credibility determination was

reasonable under the REAL ID Act’s “totality of the circumstances” standard).

The agency reasonably rejected Aspelly’s explanations for the inconsistencies. See

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the absence of

credible testimony, Aspelly’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s finding that even if Aspelly

is a member of the student group Association National Lycee, the country

conditions evidence does not show it is more likely than not she would be tortured

if returned to Haiti. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

Thus, her CAT claim also fails.

      PETITION FOR REVIEW DENIED.

                                         2                                   09-70503